DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Response to Amendment
Applicants’ AFCP 2.0 submission, filed on 03/04/2021, in response to the rejection of claims 1-4, 6, and 8-20 from the final office action (01/07/2021), by amending claims 1, 6, 8-9, 13, 15-17, and 19 is NOT entered because the proposed amendment is not in condition for allowance.

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not convincing.
In regarding to 35 USC 112 rejection, see the middle of page 8, the proposed amendment overcomes the rejection.
In regarding the proposed new claim limitation “wherein the at least one partition wall includes a same material as a material included in the crucible“ of independent claims 1 and 19, numerous patents teach such material selection. For example, US 20050103273 ([0069], Fig. 2B). US 6830626 partition ribs 28 is integral to the crucible (Fig. 5). US 5132506, the partition 25 is a ceramic e.g. MgO similarly to the melting pot 2 (col. 3, lines 53-54). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/Primary Examiner, Art Unit 1716